Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 1 of 13 Page ID #503




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALEB CHARLESTON,                       )
                                        )
             Plaintiff,                 )
                                        )
vs.                                     )        Case No. 19-cv-764-DWD
                                        )
ALEX JONES,                             )
JOSHUA SCHOENBECK,                      )
PAMELA WESTERMAN,                       )
SARAH WOOLEY,                           )
JOHN MCCALEB,                           )
CHASE CARON,                            )
JEFFREY GARDINER,                       )
SHAUN GEE,                              )
HEATHER MCGHEE,                         )
PATRICK TROKEY,                         )
CALE YOUNG,                             )
JORDAN REES, and                        )
TANGELA OLIVER,                         )
                                        )
             Defendants.                )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

      Plaintiff Caleb Charleston, an inmate of the Illinois Department of Corrections

                              C. § 1983 action against Defendants following injuries

Plaintiff sustained at Menard Correctional

                                            ntiff proceeds on the following counts:

      Count 1:      Eighth Amendment failure to protect claim against Jones and
                    correction officers Trokey, Young, and Rees.

      Count 2:      Eighth Amendment excessive force claim against Jones, Schoenbeck,
                    and Westerman for handcuffing plaintiff after he received injuries to
                    his arm.


                                             1
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 2 of 13 Page ID #504




        Count 3:     Eighth Amendment deliberate indifference to a serious medical need
                     claim against Jones, Westerman, Schoenbeck, Oliver Wooley,
                     McCaleb, Caron, Gardiner, Gee and McGhee for failing to provide
                     plaintiff with adequate medical treatment following his attack.

        Now before the Court is the Motion for Summary Judgment (Doc. 54) on the issue

of failure to exhaust administrative remedies, and memorandum in support (Doc. 55)

filed by Defendants Caron, Gardiner, Gee, Jones, McCaleb, McGhee, Rees, Schoenbeck,

Trokey, Westerman, Wooley, and Young. Defendant Oliver did not participate in the

Motion. Plaintiff filed a response opposing the Motion (Doc. 58).       For the reasons set

                                                                               DENIED, in

part,

further advisement as to Counts 1 and 2. A motion hearing pursuant to Pavey v. Conley,

544 F.3d 739 (7th Cir. 2008) will be set by further court order. The Parties are advised that

the hearing will be limited solely to the issue of exhaustion as to Counts 1 and 2 of



                                       Background

        In his Complaint, Plaintiff alleges the following: On September 6, 2017, Plaintiff

was stabbed in his arm by other inmates in the prison yard at Menard (Doc. 1; Doc. 10).

Before the attack, Plaintiff expressed concerns for his physical safety to Jones, Rees,

Trokey, and Young, but they laughed at Plaintiff and did not permit him to leave the yard

(Doc. 10, p. 2). Various officers, including Jones, watched as Plaintiff was stabbed (Id.).

Following the attack, and despite explaining to Jones, Schoenbeck, and Westerman, that

he was injured, Schoenbeck (as instructed by Jones) handcuffed Plaintiff extra tight,


                                             2
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 3 of 13 Page ID #505




causing him additional pain (Id.). Plaintiff was later treated by McGhee, who cleaned

                                                                                            Id.)

Plaintiff did not see a doctor and was not given medicine for his pain (Id.). Plaintiff was

told by Wooley that it was not her job to provide Plaintiff with medical treatment (Id.).

Throughout the week following his injury, Plaintiff asked Wooley, Gardiner, Gee,

McCaleb, Caron, and Oliver for medical attention, but was denied each time (Id.).

       On September 15, 2017, Plaintiff transferred to Pontiac Correctional Center

                                                  ntiff drafted at least two grievances relevant

to this matter (Doc. 1, pp. 24-33; Doc. 55-4; Doc. 55-5; Doc. 55-9; Doc. 58, pp. 16-17, 20-24).

The Grievances are dated September 29, 2017 and October 8, 2017 (Id.).

       A.     9-29-17 Grievance

                                                     part, provides: On September 6, 2017, at

Menard, Plaintiff was stabbed in his arm by an inmate wh

                                    (Doc. 1, pp. 24-25). Plaintiff was placed in segregation

after the attack and stayed in segregation from September 7, 2017 through September 15,

2017 (Doc. 1, p. 25).     Plaintiff requested medical treatment from McCaleb, Caron,

Gardiner, Jane Doe Mental Health worker, along with every correctional officer and Jane

                                                   on September 7, 2017 but was denied each

time (Id.). Plaintiff did not receive any medical treatment for his arm (Id.). Plaintiff



preserved (Id.).



                                              3
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 4 of 13 Page ID #506




         The 9-29-17 Grievance was not reviewed by any official at Pontiac. 1 Plaintiff did,

however, mail the 9-29-17 Grievance directly to the Administrative Review Board

                                   . 1, p. 24; Doc. 55, p. 2). The ARB received the 9-29-17

grievance on October 10, 2017 and returned the grievance to Plaintiff on October 16, 2017



review by the Administrative Review Boar

p. 1).    On March 15, 2018, Plaintiff transferred to Stateville Correctional Center

                                               ille, Plaintiff submitted the 9-29-17 Grievance

for review (Doc. 1 p. 24; Doc. 55-5, p. 2). Stateville received the 9-29-17 Grievance on June

1, 2018 (Id.). On December 3, 2018, the grievance was denied as moot because Plaintiff

had received adequate medical treatment for his arm and could request further treatment

as needed (Doc. 1, pp. 24, 27; Doc. 55-5, pp. 1-2). The correctional officer also stated that

Stateville could not address any of the specific issues related to preservation of evidence

because the incident occurred at Menard (Id.). Plaintiff did not appeal this decision to the

ARB (Doc. 55-3; Doc. 58).

         B.    10-8-17 Grievance

                                                     es the narrative in the 9-28-17 Grievance,

and further complained of John                                       t Plaintiff by not allowing

Plaintiff to leave the yard and then by failing to help Plaintiff while he was attacked (Doc.



1

Grievance, and Plaintiff does not dispute this fact; instead Plaintiff argues that he was prevented
from submitting the 9-29-17 Grievance while at Pontiac because unidentified prison officials
refused him access to the grievance lockbox (Doc. 55-10; Doc. 58, p. 9).
                                                4
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 5 of 13 Page ID #507




1, pp. 28-32; Doc. 55-9, pp. 6-8, 14-15). Plaintiff further grieved the use of excessive force

by Westerman following the attack, which Plaintiff claimed was done at the instruction



injury (Id.). Plaintiff further described not receiving medical care at Menard, despite

requesting medical attention from Westerman, Johns, Schoenbeck, McGhee, Wooley,

McCaleb, Caron, Jane Doe mental health worker, Garner, Gee, and Wooley (Id.).

       Plaintiff maintains that he submitted the 10-8-17 Grievance for review while at

Pontiac by mailing it to his counselor and to the ARB (Doc. 58, p. 11; 58-1, pp. 2-3). In

support, Plaintiff provides a statement and his legal mail card showing multiple letters

sent to the ARB in 2017 (Doc. 58-1, pp. 2-3, 9). Defendants disagree, arguing that the ARB

did not receive the 10-8-17 Grievance in 2017 because it does not ap

Cumulative Counseling Summary or ARB records (Doc. 55-2).                    However, it is

undisputed, that Plaintiff submitted the 10-8-17 Grievance for review on June 1, 2018,

after transferring to Stateville (Doc. 1, p. 28; Doc. 55-9, p. 14). Stateville denied the 10-8-

17 grievance as untimely on August 7, 2018 2 (Doc. 1, p. 33; Doc. 55-9, p. 5).

       On October 20, 2018, Plaintiff mailed a letter to then Illinois Governor Bruce

Rauner, complaining that Stateville wrongly denied his 10-8-17 Grievance as untimely

Doc. 1, pp. 35-38; Doc. 1-1). Plaintiff asked the Governor to investigate why the ARB and

Pontiac failed to respond to 10-8-17 Grievance in October 2017 (Id.). Plaintiff also sent a

new grievance, dated October 20, 2018, to the Governor (Id.) The 10-20-18 Grievance



2The returned grievance incorrectly states that the grievance was returned on August 7, 2017.
(Doc. 1, p. 33; Doc. 55-9, p. 5).
                                              5
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 6 of 13 Page ID #508




though the 10-8-17 Grievance raised issues related to staff conduct that Plaintiff was

required to submit directly to the ARB for review (Doc. 1-1); see 20 Ill. Admin. Code §

                                       it grievances directly to the Administrative Review

Board when grieving: 4) other issues that pertain to a facility other than the facility where

the offender is currently assigned, excluding personal proper

                                                  s October 20, 2018 letter on November 15,

2018 (Doc. 55-9). The ARB denied the new 10-20-18 grievance finding it untimely and

improperly submitted (Doc. 55-9, p. 2). The ARB also informed Plaintiff that it had never

received his 10-8-17 Grievance:

         ARB has received grievances from Offender dated 9/29/17, 10/12/17,
         10/15/17 and 10/19/17 and all have been responded to by the ARB. The

         Offender failed to follow DR504F in filing grievances. The grievance dated
         10/8/17 was never received by the ARB and is now 60 days past the time
         frame for a review.

(Id.).

                                      Legal Standard

         Defendants seek summary judgment pursuant to Fed. R. Civ. P. 56, arguing that

Plaintiff failed to exhaust his administrative remedies before filing this action. Summary

                               e pleadings, discovery materials, disclosures, and affidavits

demonstrate no genuine issue of material fact such that [Defendants are] entitled to

                                                        Wragg v. Village of Thornton, 604 F.3d

464, 467 (7th Cir. 2010). A genuine issue of material fact exists if the evidence is such that


                                              6
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 7 of 13 Page ID #509




a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Defendants bear the initial burden of demonstrating

a lack of genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

The Court considers the facts in a light most favorable to the non-movant, here Plaintiff.

Srail v. Vill. of Lisle, 588 F.3d 940, 948 (7th Cir. 2009).

       Courts generally cannot resolve factual disputes on a motion for summary

judgment.                                     , Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th

Cir. 2008). However, when the motion for summary judgment pertains to a prisoner's

failure to exhaust, the Seventh Circuit has instructed courts to conduct an evidentiary

hearing and resolve contested issues of fact regarding a prisoner's efforts to exhaust.

Wagoner v. Lemmon, 778 F.3d 586, 588-90 (7th Cir. 2015); see Pavey v. Conley, 544 F.3d 739

(7th Cir. 2008). A hearing is not necessary, however, when exhaustion, or the lack of

exhaustion, is apparent. Wagoner, 778 F.3d at 588; see also Doss v. Gilkey, 649 F.Supp.2d

905, 912 (S.D. Ill. 2009) (no Pavey hearing is required when purely legal issues and

undisputed facts control the administrative remedies issue).

       Lawsuits filed by inmates are governed by the Prison Litigation Reform Act



respect to prison conditions under section 1983 of this title, or any other Federal law, by

a prisoner confined in any jail, prison, or correctional facility until such administrative

                                                     U.S.C. § 1997e(a). The purpose of the PLRA



                                                        Woodford v. Ngo, 548 U.S. 81, 92 (2006).

                                                 7
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 8 of 13 Page ID #510




       The Seventh Circuit requires strict adherence to the PL

requirement. Reid v. Balota, 962 F.3d 325, 329 (7th Cir. 2020); Dole v. Chandler, 438 F.3d

804, 809 (7th Cir. 2006). An inmate must take

grievance system to properly exhaust his administrative remedies. Ford v. Johnson, 362

F.3d 395, 397 (7th Cir. 2004); Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

However, an inmate is only required to exhaust those administrative remedies that are

available to him. 42 U.S.C. § 1997e(a); Reid, 962 F.3d at 329. Administrative remedies



grievance. See e.g. Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002). Further, an

inmate is not required to continue their grievance efforts once it is determined that they

have received all requested relief and no further remedies are available. Thornton v.

Snyder, 428 F.3d 690, 694-97 (7th Cir. 2005).

       As an inmate in the IDOC, Plaintiff was required to follow the three-step grievance

process outlined in the Illinois Administrative Code. See 20 Ill. Admin. Code § 504.800,

et seq (detailing grievance procedure). In short, if a prisoner has a grievance, he must first

seek the assistance of an inmate counselor. Id. at § 504.810. If the counselor is unable to

resolve the grievance, it is sent to the grievance officer, who submits a recommendation

to the chief administrative officer (usually the warden). Id. at §§ 504.810; 504.830. If the

                                  ievance, the prisoner has 30 days in which to appeal the

decision to the IDOC Director by sending the grievance to the ARB. Id. at § 504.850. The

Illinois Administrative Code also requires certain grievances to be filed directly with the

ARB. See                                                ers shall submit grievances directly

                                                8
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 9 of 13 Page ID #511




to the Administrative Review Board when grieving: 4) other issues that pertain to a

facility other than the facility where the offender is currently assigned, excluding



                                       Discussion

       Defendants argue that Plaintiff failed to exhaust his available administrative

remedies by improperly grieving the claims relevant to this dispute. Specifically, as to

the 9-29-17 Grievance, Defendants claim that the grievance fails to raise any allegations



does provide notice of Count 3 (inadequate medical care), it lacks sufficient specificity

concerning the identities of the defendants in violation of 20 Ill. Admin Code § 504.810(c)

(Doc. 55, p. 9). Section 504.810(c)

                                                in the grievance. Defendants also argue

that by not appealing the denial of the 9-29-17 Grievance in December 2018, Plaintiff

failed to adequately complete the administrative remedy process (Id.).

       As for the 10-8-17 Grievance, Defendants argue that Plaintiff never submitted the

grievance for review while at Pontiac, and therefore, it was rightly determined to be

untimely when Plaintiff later submitted it for review in June 2018, and then indirectly to

the ARB in October 2018 (Id. at pp. 11-12).       In support, Defendants submit many

documents to show that Plaintiff did not submit the 10-8-17 Grievance to the ARB in

                                             ve Counselling Summary, ARB records, and

                                          ievance and the October 2018 Governor letter

(Id.). Plaintiff responds, stating that he attempted to submit the 10-8-17 Grievance in

                                            9
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 10 of 13 Page ID #512




October 2017 multiple times, but that he was thwarted by various correctional officers at

Pontiac who refused to bring him the grievance box so Plaintiff could submit the

grievance (Doc. 58, pp. 11-12; Doc. 58-1, pp. 2-3). Plaintiff also maintains that he mailed

copies of the 10-8-17 Grievance to both the ARB and his Pontiac counselor, but received

no response from either (Id.). Accordingly, Plaintiff claims that he was unable to comply

with the available administrative remedies through no fault of his own.

       At present there are factual disputes concerning the 10-8-17 Grievance, and the

                                              d 2 as presented in both the 9-29-17 Grievance

and 10-8-17 Grievance. These issues require an evidentiary hearing. Pavey v. Conley, 544

F.3d 739 (7th Cir. 2008). Accordingly, the Court will not reach a decision as to those issues



Complaint as presented by Plaintiff in his 9-29-17 Grievance. Therefore, the Court can

                                                                   Wagoner, 778 F.3d at 588;

see also Doss v. Gilkey, 649 F.Supp.2d 905, 912 (S.D. Ill. 2009) (no Pavey hearing is required

when purely legal issues and undisputed facts control the administrative remedies issue).

       The 9-29-17 Grievance clearly

at Menard following the incident on September 6, 2017, including that he requested

medical treatment from every correctional officer and nurse working in his segregation

unit on September 7, 2017 (Doc. 1, p. 25). While Defendants argue that the 9-29-17

Grievance lacks specificity concerning the identities of the Defendants in violation of 20

Ill. Admin Code § 504.810(c), the Court disagrees. A grievant is not required to know the

                                                  laining about, and often will not know the

                                             10
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 11 of 13 Page ID #513




                                             See Roberts v. Neal, 745 F.3d 232, 235-36 (7th

                                                 scription of the Defend

(correctional officers and nurses), location (the segregation unit Plaintiff was housed),

and date (September 7, 2017) provided adequate specificity to identify the persons at

                              Grievance so to survive summary judgment. Therefore,

Defendants cannot meet their burden to show that the 9-29-17 Grievance was deficient

on that basis alone.



Grievance to the ARB does not render his 9-29-17 Grievance unexhausted (at least as it

relates to his allegations of deficient medical treatment in Count 3 of his Complaint),

because there was no further relief that could be provided to Plaintiff in the grievance

process once the grievance was denied as moot. Although Plaintiff did not submit the 9-

29-17 Grievance to Stateville for review until June 2018, it is undisputed that the 9-29-17

Grievance was decided on the merits once received. Specifically, the medical issues

grieved by Plaintiff in the 9-29-17 Grievance were found to have been provided, and to

have been adequate; and that Plaintiff could request additional medical treatment as

needed. The 9-29-17 Grievance was therefore denied as moot, opposed to as untimely,

and the Court will not second-guess that decision. See Riccardo v. Rausch, 375 F.3d 521,

                                                   g as timely and resolves it on the merits,

the federal judiciary will not second-guess that action, for the grievance has served its

function of alerting                                              see also Maddox v. Love, 655

                                                 ortcoming like failing to

                                            11
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 12 of 13 Page ID #514




time deadlines amounts to a failure to exhaust only if prion administrators explicitly

relied on that                in accord Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004).

       Moreover, in denying the 9-29-17 as moot, Stateville determined that Plaintiff had

received the available medical care he had requested in the grievance. Accordingly, there

was no further available remedy for Plaintiff to pursue from the ARB concerning his past

medical treatment. Thornton v. Snyder, 428 F.3d 690, 695 (7th Cir. 2005) (once an inmate



remedies). In Thornton, the Seventh Circuit provided the following example which is

analogous here:

       It is possible to imagine cases in which the harm is done and no further
       administrative action could supply any
       breaks his leg and claims delay in setting the bone is cruel and unusual
       punishment. If the injury has healed by the time suit begins, nothing other
                                               and if the administrative process
       cannot provide compensation then there is no administrative remedy to
       exhaust.

Id.

       Likewise, here, Plaintiff is claiming insufficient medical treatment for his arm

injury. Although, Stateville determined that Plaintiff eventually received the requested

medical treatment, this does not prevent Plaintiff from arguing now that the care he

received directly following his injury in September 2017 was deficient, even if no further

treatment was presently needed in 2018 when Stateville denied the grievance as moot.

As such, there was no further relief that could be provided to Plaintiff in the grievance

process as it related to Count 3, and Plaintiff was not required to appeal the denial.

Accordingly, Defendants cannot meet their burden to show that Plaintiff failed to exhaust

                                           12
Case 3:19-cv-00764-DWD Document 71 Filed 03/17/21 Page 13 of 13 Page ID #515




his administrative remedies as to Count 3



                                        Disposition



                                                          DENIED. The Court takes the



further advisement. A motion hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir.

2008) will be set by further Court Order. The Parties are advised that the hearing will be

limited solely to the issue of exhaustion as to

1, Doc. 10).

       SO ORDERED.

       Dated: March 17, 2021

                                                   ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge




                                              13
